Exhibit 10.18

LOGO [g17193img01.jpg]

Executive Officer Bonus Terms for FY07 Under the

Section 162(m) Executive Officer Performance-Based Bonus Plan

Plan Objective

Sun’s Executive Officer Bonus Terms for FY07 under its Section 162(m) Executive
Officer Performance-Based Bonus Plan (the “Plan”) are designed to compensate
Executive Officers, other than the Chief Executive Officer, for contributions to
Sun during the fiscal year. The Plan provides for quarterly cash compensation
based on performance against the Plan measures.

Plan Year/Performance Periods

The Plan year is the Company’s fiscal year 2007. The performance periods are
each of the Company’s four fiscal quarters during that fiscal year.

Eligibility

These terms apply to persons serving as Executive Officers, other than the Chief
Executive Officer, as of July 1, 2006. In order to receive a bonus payment with
respect to any fiscal quarter, the participant must be serving as an Executive
Officer as of the last day of that fiscal quarter, except as provided below.

A participant who retires, becomes disabled, or dies during any fiscal quarter
may receive a prorated bonus for the period of time during the fiscal quarter
that the participant provided services to Sun. A participant who leaves Sun
prior to the end of a fiscal quarter for any other reason, including but not
limited to a reduction in force, voluntary resignation, or termination by Sun,
will be ineligible for a bonus payment with respect to that fiscal quarter and
any subsequent fiscal quarter during fiscal year 2007.

Bonus Target

The annual bonus targets under the Plan for Executive Officers, other than the
Chief Executive Officer, range from 45% to 100% (as approved for each individual
based on their role) of the participant’s Eligible Wages for fiscal year 2007,
as determined below (the “Bonus Targets”). The Bonus Targets are divided between
the four fiscal quarters of fiscal year 2007 as follows (each, a “Quarterly
Bonus Target”):

 

Fiscal Quarter   Percentage     Quarterly Bonus Target   FY07 Q1   15 %  
6.75% to 15 % FY07 Q2   25 %   11.25% to 25 % FY07 Q3   25 %   11.25% to 25 %
FY07 Q4   35 %   15.75% to 35 %

For example, for FY07 Q1, for an individual with an annual Bonus Target of 45%,
the target would be multiplied by 15%, resulting in a bonus target of 6.75% of
Eligible Wages for that quarter.

Plan funding is capped at 200% of the target funding amount; in addition, for
the Q4 payment, individual performance can adjust the funded Q4 payment from 0%
to 200%.

Company Performance Measures

The Plan is based on Company performance against the following measures (the
“Company Performance Measures”):

 

1. Q1 FY07-quarterly Operating Income (weighted 50%) and quarterly Revenue
(weighted 50%);

 

2. Q2 FY07-quarterly Operating Income (weighted 50%) and quarterly Revenue
(weighted 50%);

 

Page 1 of 4



--------------------------------------------------------------------------------

LOGO [g17193img01.jpg]

Executive Officer Bonus Terms for FY07 Under the

Section 162(m) Executive Officer Performance-Based Bonus Plan

 

3. Q3 FY07-quarterly Operating Income (weighted 50%) and quarterly Revenue
(weighted 50%);

 

4. Q4 FY07-quarterly Operating Income (weighted 50%) and quarterly Revenue
(weighted 50%);

Additional funding maybe be allocated to the Q4 bonus payments if:

 

  1. Q4 financial performance on Revenue and Operating Income are at least at
target, and,

 

  2. Corporate annual goals for Solaris adoption/conversion are met.

Company Performance Measure Definitions

Operating Income: For purposes of calculating the bonus accrual under the Plan,
“Operating Income” is defined as Operating Income, calculated on a GAAP basis,
adjusted to exclude the impact of the following:

 

  •   Restructuring charges

 

  •   In process R & D charges

 

  •   Intangible impairment charges

 

  •   Stock Compensation Expense

 

  •   FY07 Bonus Accrual

 

  •   Equity Based Compensation Expense

In addition, any significant one-time event in excess of $20 million (income or
expense) may be included or excluded at the discretion of the Leadership
Development and Compensation Committee of the Board of Directors (the “LDCC”) .
Significant changes to operations may result in changes to the Plan at LDCC
discretion.

Revenue: For purposes of calculating the bonus accrual under the Plan, “Revenue”
is defined as net revenue as reported in the Company’s consolidated operations
analysis.

Bonus Plan Funding Percentage

The Company uses a schedule (the “Quarterly Bonus Funding Schedule”), which
provides percentages based upon the Company’s actual performance against the
Company’s goal(s) with respect to the Company Performance Measures for each
quarter. The Bonus Plan Funding Percentage is determined for each fiscal quarter
as follows:

 

  1. Q1-Q4 FY07: Funding based on actual performance against goals with respect
to quarterly Operating Income and quarterly Revenue, weighted equally;

 

  2. Evaluating and funding each performance measure independently;

 

  3. Additionally, with respect to Q4 FY07, there maybe additional bonus funding
based on the Corporate Solaris Goal, providing up to an additional 6% of the
bonus pool if the Q4 Revenue goal, Q4 Operating Income and Corporate Solaris
adoption/conversion annual goals are met.

Individual Performance

Q4 FY07 bonus calculation will include a percentage multiplier based upon the
Participant’s annual performance (the “Individual Performance Percentage”.) The
participant can receive 0-200% of their bonus target based on achievement of
documented individual objectives.

 

Page 2 of 4



--------------------------------------------------------------------------------

LOGO [g17193img01.jpg]

Executive Officer Bonus Terms for FY07 Under the

Section 162(m) Executive Officer Performance-Based Bonus Plan

Eligible Wages

Eligible Wages with respect to any fiscal quarter in fiscal year 2007 (“Eligible
Wages”) shall be determined based upon the participant’s annual base salary on
the last day of such fiscal quarter (October 1, 2006 for FY07 Q1, December 31,
2006 for FY07 Q2, April 1, 2007 for FY07 Q3, and June 30, 2007 for FY07 Q4).

For example, for FY07 Q2, assuming the participant’s annual base salary on
December 31, 2006 was $200,000, the participant’s Eligible Wages would be
$200,000.

Eligible Wages exclude relocation allowances, expense reimbursements, tuition
reimbursement, car/transportation allowances, expatriate allowances, long-term
disability payments, or other commissions and bonuses paid during each quarter
of FY07.

Bonus Calculation

Q1 - Q3 FY07

The Participant’s quarterly bonus payment for Q1- Q3 FY07 will be calculated as
follows:

    Quarterly Bonus Target Percentage

x Bonus Plan Funding Percentage

x Eligible Wages

= Actual Quarterly Bonus Payment

Example: In Q2, FY07, if the Company achieves 100% of Operating Income goal and
100% of Revenue goal, the actual quarterly bonus payment will be calculated as
follows: (assumes a 45% annual bonus target)

 

Quarterly Bonus Target Percentage

        11.25 %

Bonus Plan Funding Percentage

   X      100 %

Eligible Wages

   X    $ 200,000  

Actual Quarterly Bonus Payment for Q2 FY07

      $ 22,500  

Q4 FY07

The Participant’s quarterly bonus payment for Q4 FY07 will be calculated as
follows:

    Quarterly Bonus Target Percentage

x Bonus Plan Funding Percentage (Financial Measures and Corporate Solaris Goal,
if applicable)

x Individual Performance Percentage

x Eligible Wages

= Actual Quarterly Bonus Payment

Example: In Q4 FY07, if the Company achieves 100% of its quarterly Operating
Income goal and 100% of its Revenue goal, and 100% of the Corporate Solaris
goal, actual quarterly bonus payment with an Individual Performance Percentage
of 125% will be calculated as follows:

 

Page 3 of 4



--------------------------------------------------------------------------------

LOGO [g17193img01.jpg]

Executive Officer Bonus Terms for FY07 Under the

Section 162(m) Executive Officer Performance-Based Bonus Plan

Step One – Determine Bonus Plan Funding Percentage:

 

Company Actual Performance for Q4 FY07

  

Percentage from

Schedule

    Relative Weighting  

Quarterly Operating Income – 100%

   100 %   50 %

Quarterly Revenue – 100%

   100 %   50 %

Solaris Goal

   100 %   6 %

Bonus Plan Funding Percentage

     106 %

Step Two – Determine actual quarterly bonus payment:

 

Quarterly Bonus Target Percentage

        15.75 %

Bonus Plan Funding Percentage

   X      106 %

Individual Performance Percentage

   X      125 %

Eligible Wages

   X    $ 200,000  

Actual Quarterly Bonus Payment for Q4 FY07

      $ 41,737  

Bonus Payment

In the U.S., bonus awards are taxable income, and will generally be paid within
2 and half months after the close of each fiscal quarter. Bonuses are paid in
accordance with local payroll schedules in countries outside the U.S and subject
to local and regional tax provisions.

Communication of Results

With respect to any particular fiscal quarter during fiscal year 2007, results
will be communicated as soon as possible after the Company’s quarterly financial
results are publicly announced.

General Provisions and Plan Governance

This Plan is in all respects subject to the terms, definitions and provisions of
Sun’s Section 162(m) Executive Officer Performance-Based Bonus Plan, which is
incorporated herein by reference.

 

Page 4 of 4